Citation Nr: 0012686	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  99-03 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine.  

2.  Entitlement to an increased evaluation for lumbosacral 
disc disease with sciatica, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 



INTRODUCTION

The veteran served on active military duty from June 1974 to 
June 1978.  The veteran's primary specialty listed on her DD 
214N was "general service," with the related civilian 
occupation described as "medical assistant."  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA), Fort Harrison, Montana, Regional 
Office (RO).


FINDING OF FACT

Competent evidence has been submitted that tends to link the 
veteran's current DDD of the cervical spine to service. 


CONCLUSION OF LAW

The claim for service connection for DDD of the cervical 
spine is well-grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At the time of the veteran's service entry examination in 
March 1974, there were no pertinent abnormalities noted.  

Service medical records dated in September 1976 show the 
veteran was evaluated for a 3-week history of low back and 
right buttock pain.  There was no history of antecedent 
trauma, with no history of back trauma or back problems.  

Service medical records dated in April 1978 indicate that the 
veteran had low back pain, with chronic intermittent right 
sciatica.  The pertinent diagnostic impression was sciatica 
secondary to musculoskeletal imbalance and chronic mild 
degenerative disc disease.     

At the time of the veteran's service separation examination 
in June 1978, clinical evaluation of the neck and spine was 
normal. 

The veteran's initial claim for compensation was received in 
October 1980, and, in relevant part, a "back condition" was 
claimed.  A rating decision dated in January 1981 granted 
service connection for DDD with sciatica of the lumbosacral 
spine, rated 10 percent disabling under Diagnostic Code (DC) 
5293.  The veteran requested a higher rating in July 1997.   

VA outpatient treatment records dated in February 1997 show 
that the veteran had a history of arthritis of the cervical 
spine.  In April 1997, it was noted that the veteran went to 
a local medical doctor for cervical neuropathy.  The veteran 
was hospitalized at a VA facility in May 1997 for left C7 
radiculopathy with triceps weakness secondary to a herniated 
disc at C6-7.  A remote history of neck stiffness treated 
with physical therapy was noted.  The veteran underwent an 
anterior cervical diskectomy and fusion at C6-7.  The 
discharge diagnoses were left C7 radiculopathy, resolved, and 
status post C6-7 anterior cervical diskectomy and fusion.  
   
The veteran was afforded a VA orthopedic examination in 
September 1997.  It was noted that the veteran began having 
pain in her neck in March 1997, without history of injury.  
The pertinent diagnosis was post-operative status cervical 
diskectomy at levels C6 and C7, with mild cervical stenosis, 
with bone graft. 

A May 1998 statement from a VA doctor, GB, indicates that his 
opinion was that the veteran's cervical DDD should be 
included as a service-connected disability.  

A March 1999 statement from a private medical doctor, DAC, 
indicates that the opinion was that the veteran's cervical 
spine disability was a service-connected problem since the 
veteran sought treatment for the neck as well as the low back 
during service.   

The veteran provided testimony at a hearing before a member 
of the Board in June 1999.  The veteran testified that she 
first sought treatment for her cervical spine in 1978.  The 
veteran recalled that the doctor during service, Dr. R, sent 
her to a chiropractor on base for treatment of her neck and 
back.  Hearing transcript (T.), 27.  The veteran underwent 
treatment for the cervical spine for the first time after 
service in 1991.  Prior to that time, the veteran stated that 
she treated the problems herself with heating pads, getting 
off her feet, etc.  T. 30.  The veteran related that she did 
a lot of heavy lifting of gurneys and patients during 
service.  The veteran began having muscle spasm of the neck 
in the spring before she got out of the military.  T. 31.  

The veteran submitted a statement dated in July 1999 from Dr. 
R, the doctor who treated the veteran during service.  He 
related that he evaluated the veteran in 1978 on several 
occasions during service for chronic mechanical neck and back 
pain, which did not have active discogenic symptoms at that 
time.  He stated that medications were recommended and he 
referred the veteran to a local chiropractor.  Dr. R noted 
that the veteran's service duties included restocking 
supplies, moving patients, and applying and assisting with 
cast application.  It was his opinion that the heavy work 
contributed to her symptoms, and there was no doubt in his 
mind that the veteran had a service-connected problem with 
the cervical spine and the lumbar spine.  He also pointed out 
that he no longer had copies of his medical notes.     

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet. App. at 81.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  In order for a claim to be 
well grounded, there must be proof of present disability.  
Brammer v.  Derwinski, 3 Vet. App. 223 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(requiring, for a well-grounded claim, competent evidence 
that a veteran currently has the claimed disability).  In 
addition, there must also be evidence of incurrence or 
aggravation of a disease or injury in service.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The veteran must also submit 
medical evidence of a nexus between the in-service disease or 
injury and the current disability.  Id.  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, where the 
issue does not require medical expertise, lay testimony may 
be sufficient.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Based on the facts of this case, the Board finds that the 
veteran's case is well grounded.  That is, the veteran has 
testified to the in-service treatment for cervical spine 
problems, and she presented evidence from a medical provider 
who related that he treated her for such during service.  
Further, she submitted competent evidence of a current 
disability and medical statements that relate her post-
service cervical spine disorder to service.  Given these 
limited circumstances (i.e., the reported in-service 
treatment, the appellant's account, and the post-service 
medical records with nexus evidence), the Board believes that 
appellant's claimed entitlement to service connection for DDD 
of the cervical spine is a "plausible" claim as defined by 
law.  See Caluza, 7 Vet. App. at 506.  As the veteran's claim 
for service connection for DDD of the cervical spine has been 
found to be well grounded, the appeal to this extent has been 
allowed.  


ORDER

The claim of entitlement to service connection for DDD of the 
cervical spine is well-grounded.


REMAND

When a veteran's claim is found to be well grounded, the VA 
then has a duty to assist the veteran in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  The 
veteran testified that she underwent treatment for her 
cervical spine beginning about 1991 (T. 30).  However, those 
treatment records have not yet been associated with the 
claims file.  Additionally, no medical examiner has had the 
opportunity to provide an opinion as to etiology based on all 
the evidence in the claims file.  In order to ensure that due 
process requirements under 38 U.S.C.A. § 5107 have been 
satisfied, this issue must be remanded to the RO.

At her hearing, the veteran expressed concern that the VA 
examination for rating purposes in 1997 did not capture the 
extent of her service-connected low back disability.  T. 5.  
The veteran testified that she has limitation of motion that 
is limited by pain.  T. 5-6.  She described how her symptoms 
limit her activities.  T. 7, 11, 34.  In order to ensure that 
the record is adequate, another VA examination is in order.   

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be contacted and 
advised that she has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO, 
to include, but not limited to, evidence 
and/or information previously requested 
by the RO or the Board.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The 
veteran should be requested to furnish a 
complete list of all medical sources from 
which she received treatment (outpatient 
and inpatient) for her cervical spine 
(since service separation) and 
lumbosacral spine (since 1997).  Any 
health care providers named by the 
veteran, from whom records have not 
already been received, should be 
contacted (after the appropriate releases 
from the veteran are obtained where 
necessary), and requested to provide 
copies of all treatment records in their 
possession pertaining to the veteran.  If 
these records are unavailable, that fact 
should be annotated in the claims folder.  
Any available records, including all VA 
records, should be associated with the 
claims folder.  

2.  After the additional evidence has 
been received to the extent possible, the 
RO should schedule a VA examination by 
the appropriate specialist to determine 
the nature and etiology of any cervical 
spine disorder and to assess the current 
degree of severity of the lumbosacral 
disc disease with sciatica.  The claims 
folder must be made available to the 
examiner.  After reviewing the claims 
file, the examiner must express an 
opinion regarding the degree of 
probability that any current disorder of 
the cervical spine identified is causally 
related to the service or service-
connected disability.  The bases for the 
examiner's conclusions should be clearly 
set forth.  

As for the lumbosacral spine disorder, 
all necessary tests, including X-rays, 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  All 
findings should be reported in detail.  
The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings.  The examiner should 
describe the nature and degree of any 
functional limitations due to pain.  Any 
objective pathology to account for pain, 
such as atrophy, should also be 
identified.  Complete rationale must be 
given for all opinions and conclusions 
reached.  

3.  The RO, in scheduling the 
examination, should ensure that the 
veteran is informed of the consequences 
of failing to report for VA examinations.  
All efforts to schedule the examinations, 
including notices to the veteran 
regarding the provisions of 38 C.F.R. 
§ 3.655, should be documented in the 
claims file.  After any examinations have 
been completed, the RO should review the 
examination reports, including all of the 
requested opinions, and determine if they 
are in compliance with this remand.  If 
not, the reports should be returned to 
the examiners for corrective action.  

4.  When this development has been 
completed to the extent possible, the RO 
should formally readjudicate the issues 
of entitlement to service connection for 
DDD of the cervical spine and an 
increased rating for lumbosacral disc 
disease with sciatica.  Since the veteran 
is also claiming that the DDD of the 
cervical spine is causally related to her 
service-connected low back disorder (VA 
Form 9, February 1999), the RO should 
also consider the provisions of 38 C.F.R. 
§ 3.310.  The RO should also apply DeLuca 
v. Brown, 
8 Vet. App. 202 (1995) when evaluating 
the veteran's service-connected low back 
disability.  

If any of the benefits sought on appeal remain denied, the 
veteran and her representative should be provided with an 
appropriate supplemental statement of the case that includes 
any additional pertinent law and regulations and afforded a 
reasonable period of time in which to respond.  Thereafter, 
the case, in accordance with the current appellate 
procedures, should be returned to the Board for further 
appellate review.  

By this remand, the Board intimates no opinion as to the 
final outcome.  No action is required of the veteran until 
notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for scheduled examinations 
may affect the outcome of her claim.  38 C.F.R. § 3.655 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.	



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

